Exhibit 10.1
AIRCRAFT TIME SHARING AGREEMENT
     THIS AIRCRAFT TIME SHARING AGREEMENT (“Agreement”) is made and entered into
this 20th day of January, 2010, by and between AMERICAN INTERNATIONAL GROUP,
INC., a corporation organized and existing under the laws of the State of
Delaware (“Timesharor”), and ROBERT H. BENMOSCHE, a individual (“Timesharee”)
who together are sometimes also referred to herein individually as a “Party” or
collectively as the “Parties.”
WITNESSETH:
     WHEREAS, Timesharor is the owner and operator of the aircraft set forth on
Annex A attached hereto (individually, and collectively, the “Aircraft”); and
     WHEREAS, Timesharee desires use of the Aircraft; and
     WHEREAS, Timesharor desires to make the Aircraft available to Timesharee on
a time sharing basis in accordance with Section 91.501 of the Federal Aviation
Regulations (“FARs”).
     NOW, THEREFORE, in consideration of the mutual covenants herein set forth,
the Parties agree as follows:
     1. Provision of Aircraft. Timesharor agrees to provide the Aircraft to
Timesharee on a time sharing basis in accordance with the provisions of
Sections 91.501(b)(6), 91.501(c)(1) and 91.501(d) of the FARs and under the
terms and conditions of this Agreement for the period commencing upon execution
of this Agreement and continuing until terminated.
     2. Reimbursement of Expenses. For each flight, including positioning,
de-positioning, or intervening ferry flights, conducted under this Agreement,
Timesharee shall pay Timesharor an amount (as determined by the Timesharor)
equal to the sum of the expenses of operating such flight to the extent
permitted by FAR 91.501(d), i.e. an amount not to exceed the sum of the expenses
set forth in subparagraphs (a)-(j) below for each such flight:

  (a)   fuel, oil, lubricants and other additives;     (b)   travel expenses of
the crew, including food, lodging and ground transportation;     (c)   hangar
and tie-down costs away from the Aircraft’s base of operation;     (d)  
insurance obtained for the specific flight;     (e)   landing fees, airport
taxes and similar assessments;     (f)   customs, foreign permit and similar
fees directly related to the flight;     (g)   in-flight food and beverages;    
(h)   passenger ground transportation;     (i)   flight planning and weather
contract services; and     (j)   an additional charge equal to one hundred
percent (100%) of the expenses listed in subparagraph (a) above.

     3. Invoicing and Payment. All payments to be made to Timesharor by
Timesharee hereunder shall be paid in the manner set forth in this Paragraph 3.
Timesharor will pay to suppliers, employees, contractors and governmental
entities all expenses related to the operation of the Aircraft hereunder in the

 



--------------------------------------------------------------------------------



 



ordinary course. As to each flight operated hereunder, Timesharor shall provide
to Timesharee an invoice for the charges specified in Paragraph 2 of this
Agreement (plus domestic or international air transportation excise taxes, as
applicable, imposed by the Internal Revenue Code or state law). Timesharor shall
be entitled to retain any fuel tax refunds for taxes previously paid by
Timesharor that may be refunded after payment of any taxes imposed on the
transportation provided hereunder. Timesharee shall pay Timesharor the full
amount of such invoice within thirty (30) days of the date of the invoice. In
the event Timesharor has not received supplier invoices for reimbursable charges
relating to such flight prior to such invoicing, Timesharor shall issue
supplemental invoice(s) for such charge(s) to Timesharee, and Timesharee shall
pay such charge(s) within thirty (30) days of the date of each supplemental
invoice.
     4. Flight Requests.
     (a) Timesharee will provide Timesharor with flight requests and proposed
flight schedules as far in advance as possible, and in any case at least
twenty-four (24) hours in advance of Timesharee’s desired departure. Flight
requests shall be in a form, whether oral or written, mutually convenient to and
agreed upon by the Parties. In addition to proposed schedules and departure
times, Timesharee shall provide at least the following information for each
proposed flight reasonably in advance of the desired departure time as required
by Timesharor or its flight crew:

  (i)   departure point;     (ii)   destination;     (iii)   date and time of
flight;     (iv)   number and identity of anticipated passengers;     (v)  
nature and extent of luggage and/or cargo to be carried;     (vi)   date and
time of return flight, if any; and     (vii)   any other information concerning
the proposed flight that may be pertinent to or required by Timesharor or its
flight crew.

     (b) If Timesharee shall cancel any flight previously scheduled with
Timesharor on less than twenty-four (24) hours notice, Timesharor may invoice
Timesharee, and Timesharee shall pay in accordance with Paragraph 3, any
expenses incurred by Timesharor in preparing for such flight in performing any
ferry or positioning flights.
     5. Aircraft Scheduling. Timesharor shall have final authority over all
scheduling of the Aircraft; provided, however, that Timesharor will use
reasonable efforts to accommodate Timesharee’s requests. In no event shall
Timesharor be required to cancel a previously scheduled flight to accommodate
Timesharee.
     6. Operational Authority and Control. Timesharor shall be responsible for
the physical and technical operation of the Aircraft and the safe performance of
all flights, and shall retain full authority and control including exclusive
operational control and possession of the Aircraft at all times during the term
of this Agreement. The pilot-in-command shall have absolute discretion in all
matters concerning the preparation of the Aircraft for flight and the flight
itself, the load carried and its distribution, the decision whether or not a
flight shall be undertaken, the route to be flown, the place where landings
shall be made, and all other matters relating to operation of the Aircraft.
Timesharee specifically agrees that the flight crew shall have final and
complete authority to delay or cancel any flight for any reason or condition
that

2



--------------------------------------------------------------------------------



 



in the sole judgment of the pilot-in-command could compromise the safety of the
flight, and to take any other action, which in the sole judgment of the
pilot-in-command, is necessitated by considerations of safety. No such action of
the pilot-in-command shall create or support any liability to Timesharee or any
other person for loss, injury, damage or delay. The Parties further agree that
Timesharor shall not be liable for delay or failure to furnish the Aircraft and
crew pursuant to this Agreement when such failure is caused by government
regulation or authority, mechanical difficulty or breakdown, war, civil
commotion, strikes or labor disputes, weather conditions, acts of God, or other
circumstances beyond Timesharor’s reasonable control.
     7. Insurance and Liability.
     (a) Timesharor will maintain or cause to be maintained in full force and
effect throughout the term of this Agreement aircraft hull and liability
insurance in respect of the Aircraft with insurers of recognized responsibility
in amounts no less than those listed in Annex B attached hereto. Timesharor may
terminate this Agreement immediately upon notice to Timesharee if such insurance
shall be cancelled or otherwise no longer available to Timesharor. Timesharor
will use reasonable efforts to procure such additional insurance coverage as
Timesharee may reasonable request naming Timesharee as an additional insured;
provided that the additional premium for such insurance is invoiced on a
flight-by-flight basis and paid for by Timesharee.
     (b) Timesharee and Timesharor expressly agree that the insurance provided
for herein shall provide the sole remedy for loss or damage incurred by either
Party hereto.
     (c) NOTWITHSTANDING ANY PROVISION OF THIS AGREEMENT TO THE CONTRARY NEITHER
PARTY SHALL BE LIABLE TO THE OTHER FOR SPECIAL, INCIDENTAL OR CONSEQUENTIAL
DAMAGES, INCLUDING BUT NOT LIMITED TO, LOSS OF USE, REVENUE OR PROFIT, BUSINESS
OPPORTUNITIES AND THE LIKE, EVEN IF THE PARTIES WERE ADVISED, KNEW OR SHOULD
HAVE KNOWN OF THE POSSIBILITY OF SUCH DAMAGES.
     8. Tax Indemnity; FET. Timesharee agrees to pay when due and assume
liability for, and indemnify and hold harmless Timesharor concerning all claims
of any kind whatsoever asserted by any person in the nature of, taxes, which are
incurred by Timesharee (or his guests) through his (or their) use of the
Aircraft under this Agreement. Timesharor agrees to invoice, collect and remit
for the benefit of Timesharee any Federal excise taxes imposed under IRC
Section 4261 resulting from Timesharee’s (or his guests’) use of the Aircraft
under this Agreement; provided, however, that such agreement shall in no way
relieve Timesharee of his duty to indemnify Timesharor for any and all taxes as
described in the immediately preceding sentence.
     9. Warranties. Timesharee warrants that:
     (a) Timesharee will use the Aircraft under this Agreement for and only for
his own account, including the carriage of its guests, and will not use the
Aircraft for the purpose of providing transportation of passengers or cargo for
compensation or hire;

3



--------------------------------------------------------------------------------



 



     (b) Timesharee will not permit any lien, security interest or other charge
or encumbrance to attach against the Aircraft as a result of his actions or
inactions, and shall not convey, mortgage, assign, lease or in any way alienate
the Aircraft or Timesharor’s rights hereunder; and
     (c) During the term of this Agreement, Timesharee will abide by and conform
to all such laws, governmental and airport orders, rules, and regulations as
shall from time to time be in effect relating in any way to the operation or use
of the Aircraft under a time sharing arrangement.
     10. Notices and Communications. All notices and other communications under
this Agreement shall be in writing and shall be given (and shall be deemed to
have been duly given upon receipt or refusal to accept receipt) by personal
delivery, by telecopy (with a simultaneous confirmation copy sent by first class
mail properly addressed and postage prepaid), or by a reputable overnight
courier service, addressed as follows:

     
If to Timesharor:
  If to Timesharee:
 
   
American International Group, Inc.
  Robert H. Benmosche
107 Lindbergh Drive
  c/o American International Group, Inc.
Teterboro, New Jersey 07608
  70 Pine Street
Attention: AIG Director of Flight Operations
  New York New York 10270
 
   
Telephone: (201) 288-3432
  Telephone: (212) 770-3020
Telecopy: (201) 288-8201
  Telecopy: (212) 344-8526

or to such other person or address as either Party may from time to time
designate in writing to the other Party.
     11. Further Acts. Timesharor and Timesharee shall from time to time perform
such other and further acts and execute such other and further instruments as
may be required by law or may be reasonably necessary (i) to carry out the
intent and purpose of this Agreement, and (ii) to establish, maintain and
protect the respective rights and remedies of the other Party.
     12. Successors and Assigns. Neither this Agreement nor any Party’s interest
herein shall be assignable to any other party. This Agreement shall inure to the
benefit of and be binding upon the Parties hereto, their heirs, representatives
and successors.
     13. Termination. Either Party may terminate this Agreement for any reason
upon written notice to the other, such termination to become effective thirty
(30) days from the date of the notice; provided, that this Agreement may be
terminated as a result of a breach by either Party of its obligations under this
Agreement on ten (10) days’ written notice by the non-breaching Party to the
breaching Party; and provided further, that this Agreement may be terminated on
such shorter notice as may be required to comply with applicable laws,
regulations, or insurance requirements. This Agreement will terminate
automatically upon Timesharor’s sale of the Aircraft.
     14. Governing Law. This Agreement shall be construed under and the legal
relations between the Parties shall be governed by the laws of the State of New
York.

4



--------------------------------------------------------------------------------



 



     15. Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable, the legality, validity and enforceability of the
remaining provisions shall not be affected or impaired.
     16. Amendment or Modification. This Agreement constitutes the entire
agreement between the Parties with respect to the subject matter hereof and is
not intended to confer upon any person or entity any rights or remedies
hereunder which are not expressly granted herein. This Agreement may be amended
or modified only in writing duly executed by the Parties hereto.
     17. TRUTH IN LEASING STATEMENT PURSUANT TO SECTION 91.23 OF THE FEDERAL
AVIATION REGULATIONS:
     (a) THE AIRCRAFT HAS BEEN INSPECTED AND MAINTAINED WITHIN THE 12-MONTH
PERIOD PRECEDING THE DATE OF THIS AGREEMENT IN ACCORDANCE WITH THE PROVISIONS OF
FEDERAL AVIATION REGULATIONS PART 91 AND TIMESHAROR CERTIFIES THAT ALL
APPLICABLE REQUIREMENTS FOR THE AIRCRAFT’S MAINTENANCE AND INSPECTION UNDER PART
91 OF THE FEDERAL AVIATION REGULATIONS HAVE BEEN MET AND ARE VALID FOR THE
OPERATIONS TO BE CONDUCTED UNDER THIS AGREEMENT.
     (b) TIMESHAROR AGREES, CERTIFIES AND ACKNOWLEDGES THAT WHENEVER THE
AIRCRAFT ARE OPERATED UNDER THIS AGREEMENT, TIMESHAROR SHALL BE KNOWN AS,
CONSIDERED AND SHALL IN FACT BE THE OPERATOR OF THE AIRCRAFT AND THAT TIMESHAROR
UNDERSTANDS ITS RESPONSIBILITIES FOR COMPLIANCE WITH APPLICABLE FEDERAL AVIATION
REGULATIONS.
     (c) THE PARTIES UNDERSTAND THAT AN EXPLANATION OF FACTORS AND PERTINENT
FEDERAL AVIATION REGULATIONS BEARING ON OPERATIONAL CONTROL CAN BE OBTAINED FROM
THE NEAREST FAA FLIGHT STANDARDS DISTRICT OFFICE. TIMESHAROR FURTHER CERTIFIES
THAT IT WILL SEND, OR CAUSE TO BE SENT, A TRUE COPY OF THIS AGREEMENT TO:
FEDERAL AVIATION ADMINISTRATION, AIRCRAFT REGISTRATION BRANCH, ATTN. TECHNICAL
SECTION, P.O. BOX 25724, OKLAHOMA CITY, OKLAHOMA 73125, WITHIN 24 HOURS AFTER
ITS EXECUTION, AS REQUIRED BY SECTION 91.23(c)(1) OF THE FEDERAL AVIATION
REGULATIONS.

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be
duly executed on the date first above written. The persons signing below warrant
their authority to sign.

                      TIMESHAROR       TIMESHAREE    
 
                   
By:
          By:        
 
 
 
Name:        
 
Name: Robert H. Benmosche    
 
  Title:                

6



--------------------------------------------------------------------------------



 



Annex A
Description of Aircraft

              Type of Aircraft   US Registration Number   Manufacturer’s Serial
Number
1. Bombardier Global Express
  N70PS     9012  
2. Bombardier GEX 5000
  N720WS     9176  
3. Dassault Falcon 2000 Ex
  N72PS     116  
4. Citation Excel
  N175WS     5327  
5. Bell/Agusta AB139
  N71PS     31021  

7



--------------------------------------------------------------------------------



 



Annex B
Insurance Limits
No less than (i) Three Hundred Million Dollars ($300,000,000) aircraft liability
for bodily injury to or death of persons (including passengers) and property
damage and (ii) One Million Dollars ($1,000,000) per passenger, including crew,
passenger voluntary settlement or seat accident, and aircraft hull insurance.

8